Citation Nr: 1127976	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-38 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for a lumbar spine disorder, currently evaluated as 20 percent disabling.  

2.  Entitlement to a total disability rating based on unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from June 1995 to August 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board notes that the Veteran has not been afforded a VA examination since January 2007.  This examination, now over four and a half years old, is not sufficiently contemporaneous for accurate rating purposes, and a new VA examination is warranted.  38 C.F.R. § 3.159(c)(4).  The Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Further the 2007 VA examiner did not have the claims file for review and the Veteran was not evaluated for any neurological deficits.  

Further, the Veteran stated in his notice of disagreement that he was starting vocational rehab.  There are no VA Voc. Rehab. records associated with the claims file and the Board does not have a Voc. Rehab. Folder for the Veteran.

In addition, the Veteran reports that he has been unable to work due to his back disorder.  While entitlement to a TDIU was denied in May 2008, a request for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA spine examination addressing his lumbar spine disorder.  The examiner must review the claims file in conjunction with the examination.  Full range of motion studies must be conducted, and all symptoms must be reported.  Specific attention is to be directed to ankylosis, spasm, painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups, if present.  The examiner must also comment on the frequency and duration of any episodes of doctor-prescribed bed rest, as well as the symptoms and severity of any associated objective neurological abnormalities.  The VA examiner is also asked to address any lay statements within the claims file and those of the Veteran at examination. 

All opinions must be supported by a complete rationale in a typewritten report.  

2.  The RO should verify whether the Veteran is receiving Voc. Rehab. and secure any associated folder.

3.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Then after undertaking any further development deemed necessary, issue a supplemental statement of the case addressing the lumbar spine disorder; and the TDIU claim.  The Veteran should be allowed a reasonable period of time in which to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


